DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment
This Office Action is made in response to amendment, filed 6/20/2022. Claims 1, 2, 4, 6, 11, 12, 13, 14, 16, 17, 18 and 19 have been amended. 

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 6/20/2022. 
With respect to 35 U.S.C. §112(a) Rejection, the Examiner appreciates the Applicant’s thorough explanation which helped to clarify the Examiners understanding, and the Applicant has also amended claims that also help to narrow and clarify the claimed features. The Examiner withdraws 35 U.S.C. §112(a) Rejection for claims 1-20.
With respect to 35 U.S.C. §103 Rejections, claim 1, the Applicant has amended to recite in pertinent part: “ … predicting, based on a plurality of video feeds from a plurality of entertainment media and a machine learning model, where the element of the content that is of the first character will be in a plurality of locations in a plurality of upcoming frames of the video feed of the entertainment media; and generating, using the prediction, an updated version of the element at the plurality of locations, wherein the updated version of the element is of the second character such that the media is consumed by the user with the updated version of the element.” The Applicant submits that the features of this recitation are not disclosed, suggested, or rendered obvious by a combination of Cohen and Dimitrova. The Applicant specifically argues that Cohen nor Dimitrova disclose predicting locations of an element of a first character in upcoming frames of a video feed. In response, the Examiner agrees and finds Demarty et al. (Pub No US 2015/0179220) to teach the amended features (see rejection below). Independent claims 11 and 16 have also been amended with similar feature. The Applicant requests that the obviousness rejection of independent claims 1, 11, and 16  be withdrawn. The Applicant submits that by virtue of dependencies to respective independent claims 1, 11 and 16, these claims are also distinguishable over the combination of rejections. Accordingly, Applicant requests that the obviousness rejection of claims 2-10, 12-15 and 17-20 be withdrawn. In response, with respect to the applicant arguments of independent claims 1, 11, and 16, and dependent claims 2-10, 12-15, and 17-20 have been fully considered but they are non-persuasive and moot in view of the new grounds of rejection (see rejections below).The Examiner welcomes interview to discuss suggestions for overcoming Demarty and possibly putting the claims into allowable condition.

Examiner’s Note
Claims 16-18 and 20 are to a computer readable storage medium. The Examiner finds in the Applicant’s specification, paragraph 0064, discloses “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. Thus, the specification is clear to covering only non-transitory media and therefore, does fall within the definition of a process, machine, manufacture, or composition of matter (MPEP §2106.01).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9, 11, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., Pat No US 8,910,033 B2 (hereafter Cohen) in view of Demarty et al., Pub No US 2015/0179220 (hereafter Demarty).

Regarding Claim 1, Cohen discloses a computer-implemented method comprising:
analyzing content of a video feed of entertainment media being consumed by a user [col.9, lines 15-20: user consuming media assets; and col.9, lines 36-38: Discloses the media assets may include visual image, pictures, website, audio recordings, video streams (a video feed), and/or audio streams; and FIG.5 & col.11, lines 47- 52: Discloses performing content analysis on of a portion of media asset for determining restricted image, content includes an image of a person, or portion thereof, or any other object that may be visually imaged; and FIG.7: Discloses determining a restricted image within a video stream (a video feed being consumed by a user).];
identifying an element of the content that is of a first character [col.10, lines 13-20: Discloses recognition logic used to determine elements of content, which may include, for example, a name, an occupation, an association (e.g., as a spouse, relative, friend, or employer/employee), a race, a gender, a body physique, a height, a hair color or hair style, a style of dress; and FIG.22 & col.23, lines 51-55: Discloses a male person (a first character) and identifying an element (clothing) of the male person.] in a plurality of frames of the video feed of the entertainment media [col.13, lines 55-56: Discloses a plurality of frames of the video feed of the entertainment media.];
identifying a preference associated with the user to consume entertainment media that contains elements of a second character [FIG.6 & col.12, lines 58-63: Discloses identifying a user preference associated with a restricted image (an element) is determined; and col.22, lines 58-61: Discloses a female character (a second character) is shown as an alterable component element having designated alterable aspects such as hair style, voice, dressy skirt, a "ZoZo" brand designer purse, and a blouse logo "Pomo Beach".]; and col.13, lines 2-8: Discloses the recognition logic may recognize a person and, perhaps based on the preference of the user as stored in the image restriction criteria, may anonymize the image of the person by, for example, replacing the image with one selected from the replacement images, or otherwise by modifying the image.], wherein the first character and the second character are different stylistic choices within the entertainment media [col.10, lines 4-6: Discloses recognition logic may determine identity information of a person within the restricted image information, which may include a hair style or a style of dress. Thus, the second character has preference for a different style from first character.]; 
generating an updated version of the element at the plurality of locations, wherein the updated version of the element is of the second character such that the media is consumed by the user with the updated version of the element [col.14, lines 42-48: Discloses a presentation context of the media asset is maintained within the modified media asset (an updated version). For example, not only may the concurrent image(s) be maintained within the modified media asset, but the modified image itself may be inserted with minimal or no disruption to a continuity of color, lighting, shading, clarity, or other aspects of presentation of the modified media asset (inserted for each frame – plurality if locations); and col.16, lines 22-25: Discloses the modification logic may be operable to encrypt the media asset and/or the restricted image, prior to, or in conjunction with, producing the modified media asset (generating an updated version); and col.22, lines 58-61: Discloses a female character (a second character) is shown as an alterable component element, thus the modification logic would replace the alterable component element and encrypt the changes into the modified media asset (an updated version); and col.16, lines 55-60: Discloses the modified media asset (updated version) may be output to the user, who may represent someone who has captured the media asset, someone who is reviewing (consuming) the media asset, someone who is receiving the media asset, or anyone else who may have cause to receive the media asset.].
Cohen does not explicitly discloses predicting, based on a plurality of video feeds from a plurality of entertainment media and a machine learning model, where the element of the content that is of the first character will be in a plurality of locations in a plurality of upcoming frames of the video feed of the entertainment media; and generating, using the prediction, an updated version of the element at the plurality of locations, wherein the updated version of the element is of the second character such that the media is consumed by the user with the updated version of the element (emphasis added to distinguish the elements not taught by the Cohen); However, in analogous art, Demarty discloses in paragraph 0008 that the term “concept” means an idea or effect to evaluate the multimedia content. The concept may be, for example, aesthetic sense, pleasantness, unpleasantness, impression, and violence. The term "concept level" means a degree of the concept of the multimedia content. In addition, the term "concept" represents a characteristic of the multimedia content. Demarty further discloses in paragraph 0018 determining concept levels (predicting) of the multimedia content, and modifying the multimedia content. The source may be a content server (FIG.1 - element 124) which store database of multimedia content. The materials of multimedia content are (a plurality of entertainment media), for example, movies, TV programs, musical shows, even a single shot, a rush of for a film , etc. The multimedia content may comprise of a video, an audio, texts, etc. as a content component. FIG.2 and paragraph 0026-0027 discloses the content processing apparatus (element 100) is provided with a DEMUX (element 210), an audio features extractor (element 220), a video features extractor (element 230), an audio learned model unit (element 222 - a machine learning model), and a video learned model unit (element 232 - a machine learning model) as functional configurations for determining concept level of the multimedia content. FIGS. 2, 3, & 6 illustrates the concept levels (predicting) of the multimedia content is based on the plurality of entertainment media (elements 240 & 340) and a machine learning model (elements 222-232). Paragraph 0038 discloses the determined concept level is associated with a scene or shot or frame of the multimedia content as the unit. Paragraph 0048 discloses a content modifier (element 360) receives the multimedia content and the audio and video concept levels associated with the multimedia content. The content modifier (element 360) modifies the audio and/or video of the multimedia content so as to form the desired relation between the audio concept level and the video concept level. Paragraphs 0050-0055 describes several examples of the modifying process, paragraph 0050 example discloses the modifying process for the video to decrease the video concept level of the violence is, for example, to suppress and replace violent events by nonviolent events, to suppress visually violent frames (plurality), or to suppress violent scenes in the whole multimedia content (upcoming frames). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cohen with the teachings to provide this feature, as taught by Demarty in order to yield predictable result of determining concept levels of multimedia content [para.0018].

Regarding Claim 2, the combined teachings of Cohen and Demarty discloses the computer-implemented method of claim 1, and Cohen further discloses wherein the first character relates to relatively more graphic content and the second character relates to relatively less graphic content [FIG.3 & col.8, lines 60-65: Discloses recognition logic of the processing system may determine that an image (graphic content) is restricted and may be of a person, place, or thing that is not to be included within produced (modified) versions of the media asset; and FIG.20 & col.21, lines 58-61: Discloses image content may be added (more graphic content – such as hair), deleted (less graphic content), modified, and replaced; and col.11, lines 59-63: Discloses for example,  the recognition logic may recognize nudity of a person (first character) and provides addition of clothes (more graphics) to the nude person; and FIG.21 & col.51-62: Discloses a first character (male) and a second character (female), each having multiple alterable component elements where any of these elements may be added (more graphic content) or deleted (less graphic content).] and the first character and the second character are identified from a corpus of analyzed entertainment media [col.10, lines 13-20: Discloses recognition logic used to determine elements of content, which may include, for example, a name, an occupation, an association (e.g., as a spouse, relative, friend, or employer/employee), a race, a gender, a body physique, a height, a hair color or hair style, a style of dress; and FIG.22 & col.23, lines 51-55: Discloses a male person (a first character) and identifying an element (clothing) of the male person.; and in addition Demarty – FIGS 3 & 6: Discloses multimedia content with audio and video concept levels (element 340).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 3, the combined teachings of Cohen and Demarty discloses the computer-implemented method of claim 1, and Cohen further discloses wherein:
the element of the content that is of a first character is an original version of the entertainment media [col.10, lines 13-20: Discloses recognition logic is used to determine elements of content in a media; and FIG.18 & col.20, lines 4-7: Discloses the schematic representation of FIG.18 illustrates collection of media works that includes an original version of a media where having capability for the addition, deletion, modification, and replacement of media element components. Thus, element associated with a first character captured in this original version is an original version.];
the first character relates to a first stylistic choice of being relatively less graphic content [col.10, lines 4-6: Discloses recognition logic may determine identity information of a person within the restricted image information, which may include a hair style or a style of dress. Thus, the first character, for example, having a full-length hair style (more graphics).], and 
the second character relates to a second stylistic choice of being relatively more graphic content, such that generating the updated version of the element modifies the original version of the entertainment media to be relatively more graphic [FIG.3 & col.8, lines 60-65: Discloses recognition logic of the processing system may determine that an image (graphic content) is restricted and may be of a person, place, or thing that is not to be included within produced (modified) versions of the media asset; and FIG.20 & col.21, lines 58-61: Discloses image content may be added (more graphic content – such as hair), deleted (less graphic content), modified, and replaced; and col.11, lines 59-63: Discloses for example,  the recognition logic may recognize nudity of a person (first character) and provides addition of clothes (more graphics) to the nude person; and FIG.21 & col.51-62: Discloses a first character (male) and a second character (female), each having multiple alterable component elements where any of these elements may be added (more graphic content) or deleted (less graphic content).].

Regarding Claim 4, the combined teachings of Cohen and Demarty discloses the computer-implemented method of claim 1, and Cohen further discloses wherein generating the updated version of the element includes:
	analyzing the entertainment media to learn how to visually identify and isolate the element for independent and individual modification [FIG.5 & col.11, lines 40-45: Discloses analyzing the entertainment media (element 310]; and
 modifying how the element is visually provided to the user in real time by swapping out initial elements of a first character with updated versions of the initial elements that are of a second character in a manner that is functionally undetectable by the user [col.14, lines 42-48: Discloses a presentation context of the media asset is maintained within the modified media asset (an updated version). For example, not only may the concurrent image(s) be maintained within the modified media asset, but the modified image itself may be inserted with minimal or no disruption (modifying how the element is visually provided to the user) to a continuity of color, lighting, shading, clarity, or other aspects of presentation of the modified media asset; and col.16, lines 22-25: Discloses the modification logic may be operable to encrypt the media asset and/or the restricted image, prior to, or in conjunction with, producing the modified media asset (generating an updated version); and col.22, lines 58-61: Discloses a female character (a second character) is shown as an alterable component element, thus the modification logic would replace the alterable component element and encrypt the changes into the modified media asset (an updated version); and col.16, lines 55-60: Discloses the modified media asset (updated version) may be output to the user, who may represent someone who has captured the media asset, someone who is reviewing (consuming) the media asset, someone who is receiving the media asset, or anyone else who may have cause to receive the media asset; and col.62, lines 27-36 & FIG.80: Discloses (element 3344) obtaining specified substitute altered content designated for collective replacement in a derivative version targeted for one or more of the following type of distribution arrangements: fundraising, non-profit, theater, airplane viewing, commercial television, public television, pay-per-view, rental, lease, sale, domestic distribution, foreign distribution, exclusive distribution, non-exclusive distribution, foreign language, infomercial, live, real-time, delayed, and on-demand.].

Regarding Claim 6, the combined teachings of Cohen and Demarty discloses the computer-implemented method of claim 1, and Cohen further discloses wherein generating the updated version of the element includes:
analyzing the entertainment media to learn how to audibly identify and isolate one or more sounds of the element for independent and individual modification [FIG.22 & col.23, lines 45-48: Discloses alteration may be a partial or hybrid modification of certain designated aspects of a musical component (audio - element 1974) related to such female character  (element 1970).]; and
modifying how the element is audibly provided to the user in real time [col.23, lines 28-30: Discloses alterable content may include an audio component element that includes one or more designated audio aspects; and FIG.22 & col.32, lines 40-50: Discloses for example, an illustrated female character (e.g., live actress, animated personage, live singing, dubbed singing, live music, synthesized music, etc.) may be identified as alterable component elements. Alterable designated aspects may include song lyrics, background music, singing character, and actual vocalist; and col.62, lines 27-36 & FIG.80: Discloses (element 3344) real time.].

Regarding Claim 7, the combined teachings of Cohen and Demarty discloses the computer-implemented method of claim 6, and Cohen further discloses further comprising audibly isolating one or more sounds associated with the element of the first character [col.23, lines 55-59: Discloses content alteration may be a partial or hybrid substitution of certain designated aspects of a character component element related to a male person (the first character). Possible alterable designated aspects may include language accent of the male person.], 
wherein modifying how the element is audibly provided includes dubbing updated sounds of the element in the second character over the one or more sounds [FIG.22 & col.23, lines 40-43: Discloses for example, the female character (second character) the alterable component element (modifying) includes dubbing updated sounds in the female character over the one or more sounds (background music, singer, vocalist).].

Regarding Claim 9, the combined teachings of Cohen and Demarty discloses the computer-implemented method of claim 1, and Cohen further discloses wherein identifying the element of the content that is of the first character includes identifying metadata of the entertainment media of that is of the first character [FIG.1 & col.7, lines 8-10: Discloses identifying metadata of the entertainment media that is of the first character (FIG.1 restricted image is a person).].

Regarding Claim 11, Cohen discloses a system comprising:
a processor [FIG.16 & col.19, lines 21-24: Discloses a computing device; and FIG.17, col.19, lines 37-39: Discloses a computerized apparatus having a processing unit.]; and
a memory in communication with the processor, the memory containing instructions that, when executed by the processor [FIG.16 & col.24-30: Discloses memory containing instructions that are executed by the computing device; and FIG.17, & col.19, lines 37-39: Discloses system memory in communication with processing unit with one or more program applications (instructions) executed by the processing unit.], cause the processor to:
analyze content of a video feed of entertainment media being consumed by a user [col.9, lines 15-20: user consuming media assets; and col.9, lines 36-38: Discloses the media assets may include visual image, pictures, website, audio recordings, video streams (a video feed), and/or audio streams; and FIG.5 & col.11, lines 47- 52: Discloses performing content analysis on of a portion of media asset for determining restricted image, content includes an image of a person, or portion thereof, or any other object that may be visually imaged; and FIG.7: Discloses determining a restricted image within a video stream (a video feed being consumed by a user).];
identify an element of the content that is of a first character [col.10, lines 13-20: Discloses recognition logic used to determine elements of content, which may include, for example, a name, an occupation, an association (e.g., as a spouse, relative, friend, or employer/employee), a race, a gender, a body physique, a height, a hair color or hair style, a style of dress; and FIG.22 & col.23, lines 51-55: Discloses a male person (a first character) and identifying an element (clothing) of the male person.] in a plurality of frames of the video feed of the entertainment media [col.13, lines 55-56: Discloses a plurality of frames of the video feed of the entertainment media.];
identify a preference associated with the user to consume entertainment media that contains elements of a second character [FIG.6 & col.12, lines 58-63: Discloses identifying a user preference associated with a restricted image (an element) is determined; and col.22, lines 58-61: Discloses a female character (a second character) is shown as an alterable component element having designated alterable aspects such as hair style, voice, dressy skirt, a "ZoZo" brand designer purse, and a blouse logo "Pomo Beach".]; and col.13, lines 2-8: Discloses the recognition logic may recognize a person and, perhaps based on the preference of the user as stored in the image restriction criteria, may anonymize the image of the person by, for example, replacing the image with one selected from the replacement images, or otherwise by modifying the image.], wherein the first character and the second character are different stylistic choices within the entertainment media [col.10, lines 4-6: Discloses recognition logic may determine identity information of a person within the restricted image information, which may include a hair style or a style of dress. Thus, the second character has preference for a different style from first character.]; and
generate an updated version of the element at the plurality of locations, wherein the updated version of the element is of the second character such that the media is consumed by the user with the updated version of the element [col.14, lines 42-48: Discloses a presentation context of the media asset is maintained within the modified media asset (an updated version). For example, not only may the concurrent image(s) be maintained within the modified media asset, but the modified image itself may be inserted with minimal or no disruption to a continuity of color, lighting, shading, clarity, or other aspects of presentation of the modified media asset (inserted for each frame – plurality if locations); and col.16, lines 22-25: Discloses the modification logic may be operable to encrypt the media asset and/or the restricted image, prior to, or in conjunction with, producing the modified media asset (generating an updated version); and col.22, lines 58-61: Discloses a female character (a second character) is shown as an alterable component element, thus the modification logic would replace the alterable component element and encrypt the changes into the modified media asset (an updated version); and col.16, lines 55-60: Discloses the modified media asset (updated version) may be output to the user, who may represent someone who has captured the media asset, someone who is reviewing (consuming) the media asset, someone who is receiving the media asset, or anyone else who may have cause to receive the media asset.]. 
Cohen does not explicitly discloses predict, based on a plurality of video feeds from a plurality of entertainment media and a machine learning model, where the element of the content that is of the first character will be in a plurality of locations in a plurality of upcoming frames of the video feed of the entertainment media; and generate, using the prediction, an updated version of the element at the plurality of locations, wherein the updated version of the element is of the second character such that the media is consumed by the user with the updated version of the element (emphasis added to distinguish the elements not taught by the Cohen); However, in analogous art, Demarty discloses in paragraph 0008 that the term “concept” means an idea or effect to evaluate the multimedia content. The concept may be, for example, aesthetic sense, pleasantness, unpleasantness, impression, and violence. The term "concept level" means a degree of the concept of the multimedia content. In addition, the term "concept" represents a characteristic of the multimedia content. Demarty further discloses in paragraph 0018 determining concept levels (predicting) of the multimedia content, and modifying the multimedia content. The source may be a content server (FIG.1 - element 124) which store database of multimedia content. The materials of multimedia content are (a plurality of entertainment media), for example, movies, TV programs, musical shows, even a single shot, a rush of for a film , etc. The multimedia content may comprise of a video, an audio, texts, etc. as a content component. FIG.2 and paragraph 0026-0027 discloses the content processing apparatus (element 100) is provided with a DEMUX (element 210), an audio features extractor (element 220), a video features extractor (element 230), an audio learned model unit (element 222 - a machine learning model), and a video learned model unit (element 232 - a machine learning model) as functional configurations for determining concept level of the multimedia content. FIGS. 2, 3, & 6 illustrates the concept levels (predicting) of the multimedia content is based on the plurality of entertainment media (elements 240 & 340) and a machine learning model (elements 222-232). Paragraph 0038 discloses the determined concept level is associated with a scene or shot or frame of the multimedia content as the unit. Paragraph 0048 discloses a content modifier (element 360) receives the multimedia content and the audio and video concept levels associated with the multimedia content. The content modifier (element 360) modifies the audio and/or video of the multimedia content so as to form the desired relation between the audio concept level and the video concept level. Paragraphs 0050-0055 describes several examples of the modifying process, paragraph 0050 example discloses the modifying process for the video to decrease the video concept level of the violence is, for example, to suppress and replace violent events by nonviolent events, to suppress visually violent frames (plurality), or to suppress violent scenes in the whole multimedia content (upcoming frames). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cohen with the teachings to provide this feature, as taught by Demarty in order to yield predictable result of determining concept levels of multimedia content [para.0018].

Regarding Claim 13, the combined teachings of Cohen and Demarty discloses the system of claim 11, and Cohen further discloses the memory containing additional instructions that, when executed by the processor, cause the processor to:
audibly isolate one or more sounds associated with the element of the first character [col.23, lines 55-59: Discloses content alteration may be a partial or hybrid substitution of certain designated aspects of a character component element related to a male person (the first character). Possible alterable designated aspects may include language accent of the male person.],
wherein generating the updated version of the element includes modifying how the element is audibly provided to the user in real time [col.23, lines 28-30: Discloses alterable content may include an audio component element that includes one or more designated audio aspects; and FIG.22 & col.32, lines 40-50: Discloses for example, an illustrated female character (e.g., live actress, animated personage, live singing, dubbed singing, live music, synthesized music, etc.) may be identified as alterable component elements. Alterable designated aspects may include song lyrics, background music, singing character, and actual vocalist; and col.62, lines 27-36 & FIG.80: Discloses (element 3344) real time.], and
wherein modifying how the element is audibly provided includes dubbing updated sounds of the element in the second character over the one or more sounds in a manner that is functionally undetectable by the user [FIG.22 & col.23, lines 40-43: Discloses for example, the female character (second character) the alterable component element (modifying) includes dubbing updated sounds in the female character over the one or more sounds (background music, singer, vocalist). Thus, if sound is dubbed out, when it would be undetectable to user since user can’t hear it.].

Regarding Claim 14, the combined teachings of Cohen and Demarty discloses the system of claim 11, and Cohen further discloses wherein the first character relates to relatively more graphic content and the second character relates to relatively less graphic content [FIG.3 & col.8, lines 60-65: Discloses recognition logic of the processing system may determine that an image (graphic content) is restricted and may be of a person, place, or thing that is not to be included within produced (modified) versions of the media asset; and FIG.20 & col.21, lines 58-61: Discloses image content may be added (more graphic content), deleted (less graphic content), modified, and replaced; and col.11, lines 59-63: Discloses for example,  the recognition logic may recognize nudity of a person (first character) and provides addition of clothes (more graphics) to the nude person; and FIG.21 & col.51-62: Discloses a first character (male) and a second character (female), each having multiple alterable component elements where any of these elements may be added (more graphic content) or deleted (less graphic content).], and the first character and the second character are identified from a corpus of analyzed entertainment media [col.10, lines 13-20: Discloses recognition logic used to determine elements of content, which may include, for example, a name, an occupation, an association (e.g., as a spouse, relative, friend, or employer/employee), a race, a gender, a body physique, a height, a hair color or hair style, a style of dress; and FIG.22 & col.23, lines 51-55: Discloses a male person (a first character) and identifying an element (clothing) of the male person.; and in addition Demarty – FIGS 3 & 6: Discloses multimedia content with audio and video concept levels (element 340).]. This claim is rejected on the same grounds as claim 11.

Regarding Claim 16, Cohen discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith [FIG.16 & col.24-30: Discloses memory containing instructions that are executed by the computing device; and FIG.17, & col.19, lines 37-39: Discloses system memory in communication with processing unit with one or more program applications (instructions) executed by the processing unit.], the program instructions executable by a computer to cause the computer to:
analyze content of a video feed of entertainment media being consumed by a user [col.9, lines 15-20: user consuming media assets; and col.9, lines 36-38: Discloses the media assets may include visual image, pictures, website, audio recordings, video streams (a video feed), and/or audio streams; and FIG.5 & col.11, lines 47- 52: Discloses performing content analysis on of a portion of media asset for determining restricted image, content includes an image of a person, or portion thereof, or any other object that may be visually imaged; and FIG.7: Discloses determining a restricted image within a video stream (a video feed being consumed by a user).];
identify an element of the content that is of a first character [col.10, lines 13-20: Discloses recognition logic used to determine elements of content, which may include, for example, a name, an occupation, an association (e.g., as a spouse, relative, friend, or employer/employee), a race, a gender, a body physique, a height, a hair color or hair style, a style of dress; and FIG.22 & col.23, lines 51-55: Discloses a male person (a first character) and identifying an element (clothing) of the male person.] in a plurality of frames of the video feed of the entertainment media [col.13, lines 55-56: Discloses a plurality of frames of the video feed of the entertainment media.];
identify a preference associated with the user to consume entertainment media that contains elements of a second character [FIG.6 & col.12, lines 58-63: Discloses identifying a user preference associated with a restricted image (an element) is determined; and col.22, lines 58-61: Discloses a female character (a second character) is shown as an alterable component element having designated alterable aspects such as hair style, voice, dressy skirt, a "ZoZo" brand designer purse, and a blouse logo "Pomo Beach".]; and col.13, lines 2-8: Discloses the recognition logic may recognize a person and, perhaps based on the preference of the user as stored in the image restriction criteria, may anonymize the image of the person by, for example, replacing the image with one selected from the replacement images, or otherwise by modifying the image.] wherein the first character and the second character are different stylistic choices within the entertainment media [col.10, lines 4-6: Discloses recognition logic may determine identity information of a person within the restricted image information, which may include a hair style or a style of dress. Thus, the second character has preference for a different style from first character.]; and
generate an updated version of the element at the plurality of locations, wherein the updated version of the element is of the second character such that the media is consumed by the user with the updated version of the element [col.14, lines 42-48: Discloses a presentation context of the media asset is maintained within the modified media asset (an updated version). For example, not only may the concurrent image(s) be maintained within the modified media asset, but the modified image itself may be inserted with minimal or no disruption to a continuity of color, lighting, shading, clarity, or other aspects of presentation of the modified media asset (inserted for each frame – plurality if locations); and col.16, lines 22-25: Discloses the modification logic may be operable to encrypt the media asset and/or the restricted image, prior to, or in conjunction with, producing the modified media asset (generating an updated version); and col.22, lines 58-61: Discloses a female character (a second character) is shown as an alterable component element, thus the modification logic would replace the alterable component element and encrypt the changes into the modified media asset (an updated version); and col.16, lines 55-60: Discloses the modified media asset (updated version) may be output to the user, who may represent someone who has captured the media asset, someone who is reviewing (consuming) the media asset, someone who is receiving the media asset, or anyone else who may have cause to receive the media asset.].
Cohen does not explicitly discloses predict, based on a plurality of video feeds from a plurality of entertainment media and a machine learning model, where the element of the content that is of the first character will be in a plurality of locations in a plurality of upcoming frames of the video feed of the entertainment media; and generate, using the prediction, an updated version of the element at the plurality of locations, wherein the updated version of the element is of the second character such that the media is consumed by the user with the updated version of the element (emphasis added to distinguish the elements not taught by the Cohen); However, in analogous art, Demarty discloses in paragraph 0008 that the term “concept” means an idea or effect to evaluate the multimedia content. The concept may be, for example, aesthetic sense, pleasantness, unpleasantness, impression, and violence. The term "concept level" means a degree of the concept of the multimedia content. In addition, the term "concept" represents a characteristic of the multimedia content. Demarty further discloses in paragraph 0018 determining concept levels (predicting) of the multimedia content, and modifying the multimedia content. The source may be a content server (FIG.1 - element 124) which store database of multimedia content. The materials of multimedia content are (a plurality of entertainment media), for example, movies, TV programs, musical shows, even a single shot, a rush of for a film , etc. The multimedia content may comprise of a video, an audio, texts, etc. as a content component. FIG.2 and paragraph 0026-0027 discloses the content processing apparatus (element 100) is provided with a DEMUX (element 210), an audio features extractor (element 220), a video features extractor (element 230), an audio learned model unit (element 222 - a machine learning model), and a video learned model unit (element 232 - a machine learning model) as functional configurations for determining concept level of the multimedia content. FIGS. 2, 3, & 6 illustrates the concept levels (predicting) of the multimedia content is based on the plurality of entertainment media (elements 240 & 340) and a machine learning model (elements 222-232). Paragraph 0038 discloses the determined concept level is associated with a scene or shot or frame of the multimedia content as the unit. Paragraph 0048 discloses a content modifier (element 360) receives the multimedia content and the audio and video concept levels associated with the multimedia content. The content modifier (element 360) modifies the audio and/or video of the multimedia content so as to form the desired relation between the audio concept level and the video concept level. Paragraphs 0050-0055 describes several examples of the modifying process, paragraph 0050 example discloses the modifying process for the video to decrease the video concept level of the violence is, for example, to suppress and replace violent events by nonviolent events, to suppress visually violent frames (plurality), or to suppress violent scenes in the whole multimedia content (upcoming frames). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cohen with the teachings to provide this feature, as taught by Demarty in order to yield predictable result of determining concept levels of multimedia content [para.0018].

Regarding Claim 18, the combined teachings of Cohen and Demarty discloses the computer program product of claim 16, and Cohen further discloses the computer readable storage medium having additional program instructions embodied therewith that are executable by the computer to cause the computer to:
audibly isolate one or more sounds associated with the element of the first character [col.23, lines 55-59: Discloses content alteration may be a partial or hybrid substitution of certain designated aspects of a character component element related to a male person (the first character). Possible alterable designated aspects may include language accent of the male person.],
wherein generating the updated version of the element includes modifying how the element is audibly provided to the user in real time [col.23, lines 28-30: Discloses alterable content may include an audio component element that includes one or more designated audio aspects; and FIG.22 & col.32, lines 40-50: Discloses for example, an illustrated female character (e.g., live actress, animated personage, live singing, dubbed singing, live music, synthesized music, etc.) may be identified as alterable component elements. Alterable designated aspects may include song lyrics, background music, singing character, and actual vocalist; and col.62, lines 27-36 & FIG.80: Discloses (element 3344) real time.], and
wherein modifying how the element is audibly provided includes dubbing updated sounds of the element in the second character over the one or more sounds [FIG.22 & col.23, lines 40-43: Discloses for example, the female character (second character) the alterable component element (modifying) includes dubbing updated sounds in the female character over the one or more sounds (background music, singer, vocalist).].

Regarding Claim 19, the combined teachings of Cohen and Demarty discloses the computer program product of claim 16, and Cohen further discloses wherein the first character relates to relatively more graphic content and the second character relates to relatively less graphic content [FIG.3 & col.8, lines 60-65: Discloses recognition logic of the processing system may determine that an image (graphic content) is restricted and may be of a person, place, or thing that is not to be included within produced (modified) versions of the media asset; and FIG.20 & col.21, lines 58-61: Discloses image content may be added (more graphic content), deleted (less graphic content), modified, and replaced; and col.11, lines 59-63: Discloses for example,  the recognition logic may recognize nudity of a person (first character) and provides addition of clothes (more graphics) to the nude person; and FIG.21 & col.51-62: Discloses a first character (male) and a second character (female), each having multiple alterable component elements where any of these elements may be added (more graphic content) or deleted (less graphic content).] and the first character and the second character are identified from a corpus of analyzed entertainment media [col.10, lines 13-20: Discloses recognition logic used to determine elements of content, which may include, for example, a name, an occupation, an association (e.g., as a spouse, relative, friend, or employer/employee), a race, a gender, a body physique, a height, a hair color or hair style, a style of dress; and FIG.22 & col.23, lines 51-55: Discloses a male person (a first character) and identifying an element (clothing) of the male person.; and in addition Demarty – FIGS 3 & 6: Discloses multimedia content with audio and video concept levels (element 340).]. This claim is rejected on the same grounds as claim 16.

Claims 5, 8, 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., Pat No US 8,910,033 (hereafter Cohen) in view of Demarty et al., Pub No US 2015/0179220 (hereafter Demarty) and further in view of Klappert et al., Pub No US 2011/0161999 (hereafter Klappert).

Regarding Claim 5, the combined teachings of Cohen and Demarty discloses the computer-implemented method of claim 4, and the combination does not explicitly disclose further comprising graphically tracking the element of the first character as the element of the first character moves within the content, wherein modifying how the element is visually provided includes graphically generating the updated version of the element over the element of the first character as the element of the first character moves within the content. However, in analogous art Klappert discloses graphically tracking movement using pixel information [para.0061], for example, the censor object may be overlaid over portions of media content that the user and/or service provider may find objectionable. When media content portraying excessive gun violence may be between pixels 670 to 890 on the x-axis and pixels 750 to 980 on the y-axis. The pixel information is used in tracking the element of a first character as the element of the first character moves within the content [para.0042]. For example, the information may pertain to instances within the media when images and/or audio related to nudity, sexual content, profanity, drug use, and/ or violence. Location information may be additionally, or alternatively, associated with trajectory information. For example, a particular media content may include a nude woman (graphics) walking across a screen over a period of time. The trajectory information (tracking) may include starting and/or ending point(s) for the nude content. The trajectory information may also include information pertaining to the speed at which the nude content moves across the screen, for example, a trajectory velocity in terms of pixels per second. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cohen and Demarty with the teachings to graphically tracking the element of the first character as the element of the first character moves within the content, as taught by Klappert in order to yield predictable result that overcome the challenges in synchronization and accurately obscure objectionable content being displayed on a user's equipment based on user-defined preferences (Klappert: para.0003), including tracking moving content.

Regarding Claim 8, the combined teachings of Cohen and Demarty discloses the computer-implemented method of claim 1, and Cohen further discloses further comprising:
analyzing a corpus of entertainment media that includes a first plurality of elements of the first character and a second plurality of elements of the second character [FIG.5 & col.12, lines 10-28: Discloses metadata associated with the restricted image (a corpus of entertainment media) is analyzed. For example, the recognition logic may analyze the media asset to determine and consider any associated metadata. For example, where the media asset includes a web page, the recognition logic may analyze portions of the web page, including source code associated with the web page, that may provide information about, for example, any of the factors mentioned herein, or other factors (e.g., identity information, a capturing user or device, a setting content, a concurrently-imaged object, or any other information about the media asset that may be useful to the recognition logic in determining the restricted image). In a further example a closed-captioning stream that is associated with the media asset is analyzed. For example, the media asset may represent a television show or movie that has an associated closed-captioning stream, which may be analyzed by the recognition logic to assist in making a determination regarding the restricted image; and col.22, lines 49-61: Discloses a first plurality of elements of a male character (first character) that includes no hat, long pants, wrist watch, a shirt, and a pet. Also disclosed is a second plurality of elements of a female character (second character) that includes hair style, voice, dressy skirt, a brand designer purse, and a blouse with logo.]; 
the combination does not explicitly disclose:
identifying a first set of rules that govern how the first plurality of elements move and sound; and
identifying a second set of rules that govern relationships between the second plurality of elements and the second character, 
wherein generating the updated version of the element includes using the first set of rules to remove traces of the element in the first character and using the second set of rules to provide the updated version of the element in the second character.
However, in analogous art Klappert discloses the following:
identifying a first set of rules that govern how the first plurality of elements move and sound [para.0007: Discloses instruction generating device may generate an instruction script (rules) for the widget to execute to obscure portions of the accessed media content based on information about the content stored in the databases. Additionally, the instruction script may be tailored to the preferences of a particular user based on the configuration options set by the user and/or service provider; and para.0041: Discloses modifying a portion of the media content being accessed by a user to prevent the user from hearing (sound) or seeing content the user may find objectionable based on script information; and para.0073: Discloses obscuring nudity content of a nude woman walking (move) across the screen.]; and
identifying a second set of rules that govern relationships between the second plurality of elements and the second character [FIG(s).3,7 & para.0106: Discloses rules associated with plurality of types of content. For example, a second character being a male with rules on how to obscure certain element of the male character, the rule could select one of the shapes shown in FIG.7 for obscuring a portion of the male character.], 
wherein generating the updated version of the element includes using the first set of rules to remove traces of the element in the first character and using the second set of rules to provide the updated version of the element in the second character [FIG.3: Discloses capability to completely blocking (remove traces) the element of the first character (female character) and the capability to obscure (updated version) the element of the second character (male character).].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cohen and Demarty with the teachings to provide these features, as taught by Klappert in order to yield predictable result that overcome the challenges in synchronization and accurately obscure objectionable content being displayed on a user's equipment based on user-defined preferences (Klappert: para.0003), including tracking moving content.

Regarding Claim 12, the combined teachings of Cohen and Demarty discloses the system of claim 11, and the combination does not explicitly disclose the memory containing additional instructions that, when executed by the processor, cause the processor to:
graphically track the element of the first character as the element of the first character moves within the content, wherein generating the updated version of the element includes modifying how the element is visually provided to the user in real time, and wherein modifying how the element is visually provided includes graphically generating the updated version of the element over the element of the first character as the element of the first character moves within the content in a manner that is functionally undetectable by the user (emphasis added to distinguish the elements not taught by the combination). However, in analogous art Klappert discloses graphically tracking movement using pixel information [para.0061], for example, the censor object may be overlaid over portions of media content that the user and/or service provider may find objectionable. When media content portraying excessive gun violence may be between pixels 670 to 890 on the x-axis and pixels 750 to 980 on the y-axis. The pixel information is used in tracking the element of a first character as the element of the first character moves within the content [para.0042]. For example, the information may pertain to instances within the media when images and/or audio related to nudity, sexual content, profanity, drug use, and/ or violence. Location information may be additionally, or alternatively, associated with trajectory information. For example, a particular media content may include a nude woman (graphics) walking across a screen over a period of time. The trajectory information (tracking) may include starting and/or ending point(s) for the nude content. The trajectory information may also include information pertaining to the speed at which the nude content moves across the screen, for example, a trajectory velocity in terms of pixels per second. Thus, if user is only presented with the modified content, then the change is functionally undetectable by the user since user did not see the original. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cohen and Demarty with the teachings to graphically tracking the element of the first character as the element of the first character moves within the content, as taught by Klappert in order to yield predictable result that overcome the challenges in synchronization and accurately obscure objectionable content being displayed on a user's equipment based on user-defined preferences (Klappert: para.0003), including tracking moving content.

Regarding Claim 15, the combined teachings of Cohen and Demarty discloses the system of claim 11, and Cohen further discloses the memory containing additional instructions that, when executed by the processor, cause the processor to:
analyze a corpus of entertainment media that includes a first plurality of elements of the first character and a second plurality of elements of the second character [FIG.5 & col.12, lines 10-28: Discloses metadata associated with the restricted image (a corpus of entertainment media) is analyzed. For example, the recognition logic may analyze the media asset to determine and consider any associated metadata. For example, where the media asset includes a web page, the recognition logic may analyze portions of the web page, including source code associated with the web page, that may provide information about, for example, any of the factors mentioned herein, or other factors (e.g., identity information, a capturing user or device, a setting content, a concurrently-imaged object, or any other information about the media asset that may be useful to the recognition logic in determining the restricted image). In a further example a closed-captioning stream that is associated with the media asset is analyzed. For example, the media asset may represent a television show or movie that has an associated closed-captioning stream, which may be analyzed by the recognition logic to assist in making a determination regarding the restricted image; and col.22, lines 49-61: Discloses a first plurality of elements of a male character (first character) that includes no hat, long pants, wrist watch, a shirt, and a pet. Also disclosed is a second plurality of elements of a female character (second character) that includes hair style, voice, dressy skirt, a brand designer purse, and a blouse with logo.]; 
and the combination does not explicitly disclose:
identify a first set of rules that govern how the first plurality of elements move and sound; and
identify a second set of rules that govern relationships between the second plurality of elements and the second character, 
wherein generating the updated version of the element includes using the first set of rules to remove traces of the element in the first character and using the second set of rules to provide the updated version of the element in the second character.
However, in analogous art Klappert discloses the following:
identify a first set of rules that govern how the first plurality of elements move and sound [para.0007: Discloses instruction generating device may generate an instruction script (rules) for the widget to execute to obscure portions of the accessed media content based on information about the content stored in the databases. Additionally, the instruction script may be tailored to the preferences of a particular user based on the configuration options set by the user and/or service provider; and para.0041: Discloses modifying a portion of the media content being accessed by a user to prevent the user from hearing (sound) or seeing content the user may find objectionable based on script information; and para.0073: Discloses obscuring nudity content of a nude woman walking (move) across the screen.]; and
identify a second set of rules that govern relationships between the second plurality of elements and the second character [FIG(s).3,7 & para.0106: Discloses rules associated with plurality of types of content. For example, a second character being a male with rules on how to obscure certain element of the male character, the rule could select one of the shapes shown in FIG.7 for obscuring a portion of the male character.], 
wherein generating the updated version of the element includes using the first set of rules to remove traces of the element in the first character and using the second set of rules to provide the updated version of the element in the second character [FIG.3: Discloses capability to completely blocking (remove traces) the element of the first character (female character) and the capability to obscure (updated version) the element of the second character (male character).].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cohen and Demarty with the teachings to provide these features, as taught by Klappert in order to yield predictable result that overcome the challenges in synchronization and accurately obscure objectionable content being displayed on a user's equipment based on user-defined preferences (Klappert: para.0003), including tracking moving content.

Regarding Claim 17, the combined teachings of Cohen and Demarty discloses the computer program product of claim 16, and the combination does not explicitly disclose the computer readable storage medium having additional program instructions embodied therewith that are executable by the computer to cause the computer to: graphically track the element of the first character as the element of the first character moves within the content, wherein generating the updated version of the element includes modifying how the element is visually provided to the user in real time, and wherein modifying how the element is visually provided includes graphically generating the updated version of the element over the element of the first character as the element of the first character moves within the content in a manner that is functionally undetectable by the user (emphasis added to distinguish the elements not taught by the combination). However, in analogous art Klappert discloses graphically tracking movement using pixel information [para.0061], for example, the censor object may be overlaid over portions of media content that the user and/or service provider may find objectionable. When media content portraying excessive gun violence may be between pixels 670 to 890 on the x-axis and pixels 750 to 980 on the y-axis. The pixel information is used in tracking the element of a first character as the element of the first character moves within the content [para.0042]. For example, the information may pertain to instances within the media when images and/or audio related to nudity, sexual content, profanity, drug use, and/ or violence. Location information may be additionally, or alternatively, associated with trajectory information. For example, a particular media content may include a nude woman (graphics) walking across a screen over a period of time. The trajectory information (tracking) may include starting and/or ending point(s) for the nude content. The trajectory information may also include information pertaining to the speed at which the nude content moves across the screen, for example, a trajectory velocity in terms of pixels per second. Thus, if user is only presented with the modified content, then the change is functionally undetectable by the user since user did not see the original. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cohen and Demarty with the teachings to graphically tracking the element of the first character as the element of the first character moves within the content, as taught by Klappert in order to yield predictable result that overcome the challenges in synchronization and accurately obscure objectionable content being displayed on a user's equipment based on user-defined preferences (Klappert: para.0003), including tracking moving content.

Regarding Claim 20, the combined teachings of Cohen and Demarty discloses the computer program product of claim 16, and Cohen further discloses the computer readable storage medium having additional program instructions embodied therewith that are executable by the computer to cause the computer to:
analyze a corpus of entertainment media that includes a first plurality of elements of the first character and a second plurality of elements of the second character [FIG.5 & col.12, lines 10-28: Discloses metadata associated with the restricted image (a corpus of entertainment media) is analyzed. For example, the recognition logic may analyze the media asset to determine and consider any associated metadata. For example, where the media asset includes a web page, the recognition logic may analyze portions of the web page, including source code associated with the web page, that may provide information about, for example, any of the factors mentioned herein, or other factors (e.g., identity information, a capturing user or device, a setting content, a concurrently-imaged object, or any other information about the media asset that may be useful to the recognition logic in determining the restricted image). In a further example a closed-captioning stream that is associated with the media asset is analyzed. For example, the media asset may represent a television show or movie that has an associated closed-captioning stream, which may be analyzed by the recognition logic to assist in making a determination regarding the restricted image; and col.22, lines 49-61: Discloses a first plurality of elements of a male character (first character) that includes no hat, long pants, wrist watch, a shirt, and a pet. Also disclosed is a second plurality of elements of a female character (second character) that includes hair style, voice, dressy skirt, a brand designer purse, and a blouse with logo.]; 
and the combination does not explicitly disclose:
identify a first set of rules that govern how the first plurality of elements move and sound; and
identify a second set of rules that govern relationships between the second plurality of elements and the second character, 
wherein generating the updated version of the element includes using the first set of rules to remove traces of the element in the first character and using the second set of rules to provide the updated version of the element in the second character.
However, in analogous art Klappert discloses the following:
identify a first set of rules that govern how the first plurality of elements move and sound [para.0007: Discloses instruction generating device may generate an instruction script (rules) for the widget to execute to obscure portions of the accessed media content based on information about the content stored in the databases. Additionally, the instruction script may be tailored to the preferences of a particular user based on the configuration options set by the user and/or service provider; and para.0041: Discloses modifying a portion of the media content being accessed by a user to prevent the user from hearing (sound) or seeing content the user may find objectionable based on script information; and para.0073: Discloses obscuring nudity content of a nude woman walking (move) across the screen.]; and
identify a second set of rules that govern relationships between the second plurality of elements and the second character [FIG(s).3,7 & para.0106: Discloses rules associated with plurality of types of content. For example, a second character being a male with rules on how to obscure certain element of the male character, the rule could select one of the shapes shown in FIG.7 for obscuring a portion of the male character.], 
wherein generating the updated version of the element includes using the first set of rules to remove traces of the element in the first character and using the second set of rules to provide the updated version of the element in the second character [FIG.3: Discloses capability to completely blocking (remove traces) the element of the first character (female character) and the capability to obscure (updated version) the element of the second character (male character).].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cohen and Demarty with the teachings to provide these features, as taught by Klappert in order to yield predictable result that overcome the challenges in synchronization and accurately obscure objectionable content being displayed on a user's equipment based on user-defined preferences (Klappert: para.0003), including tracking moving content.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., Pat No US 8,910,033 (hereafter Cohen) in view of Demarty et al., Pub No US 2015/0179220 (hereafter Demarty) and further in view of Travis M. Barrett, Pub No US 2009/0204639 (hereafter Barrett).

Regarding Claim 10, the combined teachings of Cohen and Demarty discloses the computer-implemented method of claim 1, and the combination does not explicitly disclose wherein identifying the element of the content that is of the first character includes crawling across publicly available data repositories to identify that the element is of the first character. However, in analogous art Barrett discloses a network- and/or client-side media content replacement system/service ("MCRS"), and techniques for operating the MCRS [para.0011]. Original media content items and alternate media content items includes but not limited to media content from audio files, video files, image files, multimedia files, playlists, metadata (element of the content), applications, and the like. Paragraph 0019 and FIG.1 discloses an information repository (or repositories) containing the original media content items are remotely located over the network from the client-based operating environment. Paragraph 0015 discloses the networks can represent public (crawling across publicly) wired or wireless, wide-area or local area, packet-switched or circuit-switched, one-way or two-way digital data transmission infrastructures or technologies. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cohen and Demarty with the teachings to provide this feature, as taught by Barrett in order to yield predictable result such as ensuring original media content is available (Barrett: para.0001).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deng et al., (US 2019/0026274 A1) - Discloses recommendation method based on adversarial machine learning that includes retrieving content consumption data comprising content consumed and content not consumed. Based on the content consumption data, identifying a first piece of content not consumed. A first feature of the first piece of content related to negative consumption of the first piece of content is determined. A first system is used to revise the first feature to a second feature. A second piece of content including the second feature is provided to an electronic device. The second piece of content is a revised instance of the first piece of content [para.0006].
Ren et al., (US 11,158,351 B1) - Discloses trained machine learning technique(s) stores parameters (weights and coefficients) that have been trained for the machine learning techniques of the action segment detection system. For example, trained machine learning techniques stores the trained parameters (W) of the machine learning techniques included in the segment generation module, segment feature extraction module, action phase filter module, loss computation module, and any other machine learning technique (col.7, lines 10-19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426